Citation Nr: 0944695	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1956 to June 1958, 
with an additional seven months of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The Veteran is service-connected for schizophrenic reaction 
(mental health disability) with a disability rating of 70 
percent and, resolving all reasonable doubt in the Veteran's 
favor, he is unemployable due solely to such disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a 
full grant of the benefit sought on appeal, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 and implementing regulations.

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Therefore, the rating boards are required to submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.

In making the determination as to whether a veteran is 
unemployable for VA purposes, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to his or her age or any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 
Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 
(2000).  To warrant a TDIU, the record must reflect some 
factor which takes the veteran's case outside the norm of his 
or her service-connected disabilities.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough, as a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15, 4.16(a)).  However, a veteran need not show 100 
percent unemployability in order to be entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is service-connected for a mental 
health disability with a disability rating of 70 percent.  As 
such, he meets the schedular criteria for a TDIU under 38 
C.F.R. § 4.16(a).  The remaining inquiry is whether he is 
unable to secure or follow substantially gainful occupation 
due solely to such disability.  

The Veteran's disability rating was increased from 
noncompensable to 70 percent effective November 3, 2003, in a 
January 2006 rating decision.  The Veteran did not appeal 
this rating assignment but, instead, applied for a TDIU.  

The grant of a 70 percent disability rating was based, in 
part, on a December 2005 VA mental health examination.  At 
that time, the Veteran reported having been hospitalized at 
Lifestream for psychiatric treatment for approximately one 
week in July 2005.  He stated that he was treated for 
depression secondary to separation from his wife, as well as 
panic attacks secondary to a heart attack and shortness of 
breath.  The Veteran reported daily symptoms of depression 
with moderate severity, as well as moderate sleep impairment 
that interferes with his daily activities.  The VA examiner 
assigned a global assessment of functioning (GAF) score of 50 
for depression.  The Board notes that a GAF score of 41 to 50 
indicates that the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The 
December 2005 VA examiner concluded that the Veteran had a 
poor prognosis for improvement of his psychiatric condition 
and impairments in functional status.  The examiner further 
concluded that the Veteran had frequent and moderate 
decreases in efficiency, productivity, and reliability; 
frequent and moderate inability to perform work tasks; and 
constant and severe impaired work, family, and other 
relationships.

In his February 2006 amended application for a TDIU, the 
Veteran reported that he last worked full time in April 1989 
and his disability first affected full-time employment in 
August 1998.  He indicated that he worked as a machinist at 
Boston Gear Works from January 1959 through February 1989.  
That employer reported that the Veteran retired in December 
1987 and was receiving a retirement pension.  At a March 2007 
hearing before a Decision Review Officer, the Veteran 
testified that he last worked full-time in February 1996 at a 
security job.  He stated that he had a "relapse" while 
working in security, as well as other health problems 
including a heart problem and difficulty walking.  The 
Veteran testified that he has not looked for any type of 
employment and has had no other jobs since that time, 
although he does some volunteer work.  He stated that he 
sleeps only 2-3 hours per night, and he was taken off of his 
medication to aid with sleep.  

The treatment records for the Veteran's reported July 2005 
hospitalization at Lifestream are not in the claims file.  
However, VA and private treatment records dated from February 
1995 through November 2004 indicate that the Veteran was 
hospitalized numerous times for psychiatric treatment.  As 
such, there is no reason to find the Veteran's report of 
hospitalization in July 2005 not credible.  

Evidence of record indicates that the Veteran continues to 
suffer from symptoms of his mental health disability.  In 
particular, VA treatment records dated from April 2006 
through April 2007 reflect that he received medication and 
regular psychological counseling for depression, as well as 
anxiety and panic attacks.  The Veteran continued to report 
that many of these symptoms were associated with separation 
from his wife after over 40 years of marriage, as well as 
anxiety about his physical health issues.  He also continued 
to have difficulty sleeping, and he would take more sleep 
medication than prescribed, using sleep as an escape.  In 
March 2007, the Veteran was again assigned a GAF score of 50 
for moderate, recurrent major depressive disorder, with a 
history of numerous other mental disorders.  He was noted to 
have a guarded prognosis with an unknown time frame.  

From June 2008 through July 2008, the Veteran was admitted 
for VA psychiatric treatment for nearly a month.  He was 
granted a temporary 100 percent disability rating for such 
period, and his rating subsequently returned to 70 percent.  

The Veteran's VA treatment records, as well as a February 
2007 letter from his VA primary care physician, indicate that 
he has numerous physical disabilities, in addition to his 
service-connected mental health disability.  He indicated at 
the March 2007 hearing that he terminated his full-time 
employment in 1996 due to a combination of physical and 
mental health issues.  The Veteran was not afforded a VA 
examination in connection with his claim for a TDIU in order 
to determine whether it is possible to separate the effects 
of his mental health disability and his physical disabilities 
on his ability to secure and maintain substantial gainful 
employment.  However, VA treatment records appear to indicate 
that his mental health disability is frequently exacerbated 
by his physical disabilities.  

Significantly, in a June 2006 letter, the Veteran's VA 
clinical psychologist indicated that he was being treated for 
symptoms of depression exacerbated due to recent adjustment 
disorder and secondary to a long history of posttraumatic 
stress disorder.  She stated that the Veteran's mental health 
condition, including both psychosis and mood, was likely to 
hinder his employment potential.  The Board notes that the 
Veteran has been hospitalized repeatedly for psychiatric 
treatment since at least February 1995, most recently from 
June to July 2008.  Additionally, he has been granted a 70 
percent disability rating for his mental health disability 
effective since November 2003.  Further, the Veteran has been 
assigned a GAF score of 50 several times over the years, 
including in March 2007.  As noted above, such a GAF score 
indicates that the Veteran has serious symptoms or a serious 
impairment in social, occupational, or school functioning, 
such as an inability to keep a job.  

For the foregoing reasons, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that he is unemployable 
due solely to his service-connected mental health disability.  
As the Veteran meets the schedular threshold for a TDIU and 
is unemployable due to his service-connected disability, he 
is entitled to a TDIU.


ORDER

A TDIU is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


